           Case 1:16-cr-00019-PGG Document 131 Filed 12/19/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA
                                                                        ORDER
                - against -
                                                                    16 Cr. 19 (PGG)
 MAALIK ALIM JONES,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                There will be a telephone conference in this matter on Monday, December 21,

2020 at 5:00 p.m. Counsel for defendant is asked to waive appearance of Defendant Jones given

the time sensitivity of Defendant’s request for medical attention and access to his medical records,

as well as the production limitations at the facility in which Defendant Jones is currently

incarcerated.

                The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing the

same number and using the same access code. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

As soon as possible, the parties must email Michael_Ruocco@nysd.uscourts.gov and

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       December 19, 2020                         SO ORDERED.


                                                _________________________________
                                                Paul G. Gardephe
                                                United States District Judge
